The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress the self-incriminatory statements he made to the law enforcement authorities. The proof adduced at the hearing established, under the totality of the circumstances, that the defendant made the statements voluntarily after he knowingly and intelligently waived his Miranda rights (see, People v Anderson, 42 NY2d 35; People v Woods, 89 AD2d 1022). Further, the identification of the defendant at the hospital was not an independent procedure, but rather was a prompt confirmation of the prior spontaneous identification made by the complainant at the scene to the arresting officer and, as such, was not impermissibly suggestive (see, People v Higgs, 111 AD2d 410).
Finally, we perceive no merit to the defendant’s claim that his sentence was unduly harsh and excessive, and therefore we will not substitute our discretion for that of the sentencing court. Thompson, J. P., Bracken, Lawrence and Fiber, JJ., concur.